Title: To Thomas Jefferson from Patricot, 16 January 1801
From: Patricot
To: Jefferson, Thomas




Monsieur
New-yorck 16 Jer 1801

Depuis trois mois ayant quitté Norfolk, Je n’ai reçu qu’hier la lettre que vous mavés fait l’honneur de m’écrire pour m’informer que vous aviés en vos mains un paquet de france pour moi. Veuillés avoir la complaisance de me l’envoyer à New-york, chez Mr. Guynemer Mulberry Street No 21, mais Monsieur comme le pacquet doit être volumineux, et que les fraix de poste Sont considérables, s’il est possible de me l’envoyer par une occasion Sure, vous m’obligerés infiniment, Si c’était trop long, Je vous prie de le Jetter tout uniment à la poste. Je vous demande mille pardons d’avance de la peine que cela vous donne, et recevés en mes Sincéres remercimens.
J’ai l’honneur d’être avec la plus haute considération Monsieur Votre trés humble trés obéissant Serviteur

Patricot



editors’ translation

Sir
New York 16 Jan. 1801

  Having left Norfolk three months ago, I received only yesterday the letter with which you honored me to advise me that you had in your hands a package from France for me. Please be so kind as to send it to me in New York, care of Mr. Guynemer, 21 Mulberry Street, but Sir, as the package must be voluminous and the post expenses considerable, if it is possible to send it to me by a favorable secure occasion, I shall be very obliged to you. If that should take too long, simply throw it into the post. I beg of you in advance a thousand pardons for the trouble that this is giving you, and accept my sincere thanks for it.
I have the honor to be with the highest esteem Sir your very humble very obedient servant

Patricot


 